DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 06/16/2022 with respect to claim(s) 1-13 have been fully considered and found persuasive. This application contains 13 pending claims. Claim(s) 1, 6-8 and 12-13 have been amended. 

Allowable Subject Matter
Claim(s) 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 6-8 and 12-13 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 1 and 6-7, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An estimation apparatus/method/computer program comprising: “acquiring a voltage value and an energization amount in a predetermined voltage range of the energy storage device or at a predetermined measured voltage value; and an estimation unit that estimates the internal state of the energy storage device by using the voltage value and the energization amount to determine whether the energy storage device changes from the positive-electrode limiting type to the negative-electrode limiting type.” in combination with all the other limitations as claimed.

Regarding claim(s) 8 and 12-13, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An estimation apparatus/method/computer program comprising: “estimating an internal state of the energy storage device based on information on a shape of a discharge curve of the energy storage device in a voltage range in which a potential of the negative electrode is equal to or greater than a first preset value, or information on a shape of a discharge curve of the energy storage device in a voltage range in which a potential of the negative electrode is smaller than a second preset value, to determine whether the energy storage device chanqes from the positive- electrode limiting type to the negative-electrode limiting type” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-5 and 9-11 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868